Citation Nr: 1135194	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  06-12 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for the residuals of a cervical fusion performed on June 19, 2003, and cervical spine surgery status post fusion hardware removal performed on May 13, 2004, at the Indianapolis, Indiana, VA Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim for compensation under 38 U.S.C. § 1151 for the residuals of a cervical fusion performed on June 19, 2003, and cervical spine surgery status post fusion hardware removal performed on May 13, 2004, at the VAMC.

In March 2007, the Veteran and his representative appeared at the RO to present evidence and oral testimony in support of his appeal before a hearing officer.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for review and consideration by the Board.

In March 2010, the Board remanded the case to the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development, including to schedule the Veteran for a medical examination conducted by a physician unaffiliated with the VAMC, during which a medical opinion was provided addressing the § 1151 claim on appeal.  Following this examination, which was conducted in April 2010, the current claim for compensation was denied in an August 2010 rating decision/supplemental statement of the case.  The case was thereafter returned to the Board in October 2010, and he now continue his appeal.


FINDINGS OF FACT

1.  The Veteran underwent a cervical fusion on June 19, 2003, and cervical spine surgery for removal of fusion hardware on May 13, 2004; both procedures were performed at the Indianapolis VAMC.

2.  The preponderance of the competent medical evidence is against a finding that the Veteran incurred additional disability from VA treatment for a cervical fusion on June 19, 2003, and cervical spine surgery for removal of fusion hardware on May 13, 2004, that was the result of carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of the VA, or was the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for the residuals of a cervical fusion performed at the VAMC on June 19, 2003, and cervical spine surgery status post fusion hardware removal performed at the VAMC on May 13, 2004, are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the claim for 38 U.S.C.A. § 1151 compensation on appeal, generally, the notice requirements for VA compensation claims have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The VA compensation claim decided herein stems from the Veteran's application for 38 U.S.C.A. § 1151 compensation that was filed in March 2004.  A VCAA notice letter addressing the applicability of the VCAA to § 1151 claims and of VA's obligations to the Veteran in developing such claims was dispatched to the Veteran in July 2004, which addressed the issue on appeal and satisfied only the above-described mandates.  This letter was sent to the Veteran prior to the March 2005 rating decision adjudicating the § 1151 claim.  Although this letter failed to discuss the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), subsequent letters dated in March 2006, March 2007, and March 2010 provided this information, and the timing of notice defect was cured by the RO's subsequent readjudications of the § 1151 claim, most recently in an August 2010 rating decision/supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Nevertheless, it is presently unclear whether the holding in Dingess/Hartman is even applicable to the present case as the issue involves a claim for compensation under 38 U.S.C.A. § 1151, as opposed to service connection.  Moreover, even if it is applicable, the focus of this case is whether the Veteran is entitled to compensation under 38 U.S.C.A. § 1151, for which, as detailed above, he received adequate notification.  In short, the outcome of this case does not depend upon the information discussed by the Dingess/Hartman holding.  Further, for the reasons detailed below the Board finds that the claim must be denied as the preponderance of the evidence is unfavorable.  As such, no disability rating and/or effective date is to be assigned or even considered for this claim.  Thusly, the Board concludes that the Veteran has not been prejudiced by the absence of timely notification of the Court's holding in Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The July 2004 notice letter was fully compliant with the current notice requirements and was furnished prior to the adjudication of the § 1151 claim in the first instance.  Therefore, there is also no defect in the timing of the notice.  Furthermore, neither the Veteran nor his representative have made any assertion that there has been any defect in the timing or content of the VCAA notification letters associated with this particular claim.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's VA medical records as pertinent to his treatment and surgery for his cervical spine disorder at the VAMC during the periods of June 2003 and May 2004, have been obtained and associated with the claims file.  These records are the only ones of relevance to the matter at issue.  In any case, the Veteran has not indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal with respect to the issue decided on the merits herein.  

VA has obtained a medical opinion in April 2010 that specifically addresses the § 1151 claim at issue.  The Board notes that in a May 2011 brief, the Veteran's representative contends, in essence, that this opinion was inadequate because the examiner did not regard surgical changes revealed by MRI at the site of the cervical spine surgery as representing additional disability.  This, however, is a medical conclusion that only the opining physician is qualified to make, and the mere fact that he did not arrive at this conclusion is no basis to render his opinion inadequate.  The Board has reviewed the April 2010 opinion and notes that the Veteran's claims file was reviewed by the opining physician.  Furthermore, the examiner provided adequate discussion of his clinical observations and a rationale to support his findings and conclusions within the context of the relevant clinical history as contained within the Veteran's claims file.  Thus, the April 2010 opinion is deemed to be adequate for adjudication purposes for the matter at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his § 1151 claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this, and in other cases, only independent medical evidence may be considered to support medical findings.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, nothing on file shows that the Veteran possesses the requisite knowledge, skill, experience, training, or education to render a medical diagnosis or provide a medical opinion regarding matters of medical causation or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his contentions and assertions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1) (2010).

Entitlement to compensation under 38 U.S.C. § 1151 for the residuals of a cervical fusion performed at the VAMC on June 19, 2003, and cervical spine surgery status post fusion hardware removal performed at the VAMC on May 13, 2004.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by the United States Congress.  See § 422(a) of PL 104-204.  The purpose of the amendment was, in effect, to overrule the United States Supreme Court decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which held that no showing of negligence was necessary for recovery under § 1151.  In pertinent part, Section 1151, as amended, reads as follows:

Compensation under this Chapter and dependency and indemnity compensation under Chapter 13 of this Title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and - 

(1)  the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A)  carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B)  an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that

(1)  Care, treatment, or examination.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider . . .

38 C.F.R. § 3.361(d).

In the instant case, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for the residuals of a cervical fusion performed on June 19, 2003, and subsequent surgical removal of hardware relating to the prior fusion, performed on May 13, 2004, at the VAMC.

By history, the Veteran had chronic neck pain due to congenital stenosis of the cervical spine and osteophytes and herniated discs at his C3-4 and C5-6 vertebrae, with associated shooting pain and dyesthesia of his left upper extremity from myelopathy due to impingement by the herniated cervical discs.  He was deemed a candidate for cervical spine surgery to treat this disorder.  On June 19, 2003, he underwent surgical procedures at the VAMC for an anterior cervical diskectomy and anterior plate at his C3-4 and C5-6 vertebrae, and a posterior C3 through C7 cervical laminectomy and fusion with posterior five segment instrumentation.  No intraoperative complications were encountered and the Veteran tolerated the procedure well.  The records reflect that prior to this procedure, the Veteran was duly appraised of the situation; the risks, benefits, and alternatives available to him regarding each of his treatment options; the risks involved with the surgical treatment about to be rendered; that there were no guarantees concerning the results of the proposed surgical procedure; and that he had given his informed consent to undergo the proposed surgical treatment.  (With regard to the Veteran's current contentions that he was mislead by his treating physicians into believing that surgery was going to be performed only for treatment of his left arm, the consent forms clearly state that the proposed surgery was for cervical spine decompression.)  

Following the June 19, 2003 surgical procedure, the Veteran continued to experience significant neck pain and was unable to perform backward extension of his neck.  Medical reports show no evidence of myelopathy following the June 2003 fusion, with a patent spinal cord canal and neuraforamen on medical imaging studies.  The Veteran's post-operative neck pain and inability to extend his neck backwards were deemed to have possibly been due to poor sagittal balance in the way that his posterior cervical fusion was obtained.  His treating physicians felt that the Veteran could possibly benefit from the removal of the implanted posterior cervical hardware to allow him to possibly obtain a more normal cervical spine alignment.  Towards that end, this procedure was proposed to the Veteran.  The records reflect that prior to this procedure, the Veteran was duly appraised of the situation; the risks, benefits, and alternatives available to him regarding each of his treatment options; the risks involved with the surgical treatment about to be rendered; that there were no guarantees concerning the results of the proposed surgical procedure; and that he had given his informed consent to undergo the proposed surgical treatment.  On May 13, 2004, he underwent surgical removal of the previously implanted posterior cervical hardware, totaling 10 metal screws, one crosslink, and two rods.  No intraoperative complications were encountered and the Veteran tolerated the procedure well. 

VA medical records dated after May 2004 show that the Veteran continued to experience chronic cervical spine pain, pain on motion, and limitation of motion due to pain and degenerative changes of the cervical spine.  Some treatment reports make reference to the June 2003 cervical surgery, characterizing it as a "failed" surgery.  MRI study in February 2010 revealed straightening of the normal cervical spine curvature, anterior cervical vertebra body fusion and diskectomy at the C3-C4 and C5-C6 vertebral levels, and status post laminectomy at the C3-C7 vertebral levels and interval removal of posterior fusion hardware, with diffuse intervertebral disc space loss and disc dessication.  MRI also revealed an abnormal cord signal with associated myelomalacia and co-atrophy at the C5-C6 level, and persistent severe central stenosis with near-total cerebrospinal fluid effacement and deformity of the cervical spinal cord at this level.    

In his written statements in support of his claim, and in his hearing testimony before an RO hearing officer in March 2007, the Veteran essentially contends that that he obtained no benefit from the June 2003 and May 2004 surgeries to treat his chronic orthopedic and neurological  disability of his cervical spine (with associated left upper extremity impairment due to dyesthesia) and, if anything, the surgeries actually worsened his condition and produced additional disability that was due to negligence and incompetence by the  surgeons who performed them at the VAMC.

The Board does not dispute that the Veteran is disappointed in the results from the cervical surgeries performed at the VAMC in June 2003 and May 2004, to the extent that he may have hoped to obtain full and permanent relief from his cervical spine symptoms.  However, the competent medical opinions of record do not support a finding that the cervical surgeries performed at the VAMC on June 19, 2003 and May 13, 2004, resulted in additional disability that was due to carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of the VA, or that it was an event that was not reasonably foreseeable.  Such evidence is necessary to receive compensation under the current, applicable version of 38 U.S.C.A. § 1151.

The text of the April 2010 VA medical opinion shows, in pertinent part, that the opining VA physician reviewed the Veteran's claims file in its entirety and concluded that there were no current residuals of the Veteran's cervical fusion performed in June 2003.  In his discussion, the physician presented the following  rationale for his opinion, the pertinent parts of which are presented below:

[A postoperative] neurosurgery note of 11/28/03 noted that the Veteran postoperatively "is fused into a slightly suboptimal position which may contributte (sic) to his [neck] pain."  It should be noted that a degree of suboptimal positioning can and at times does result from this type of surgery, and does not infer carelessness, negligence, lack of proper skill or error in judgment by the surgeon. 

After the second surgery was performed [in May 2004] to remove the fusion hardware, the Veteran had some temporary but unfortunately short-lived improvement in his neck pain and associated symptoms.  [C]ervical spine MRI of 2/21/10 [shows that] he now had the interval development of abnormal cord signal with associated myelomalacia, cord atrophy and new stenosis at C5-6 level.  This study also references the presence of straightening of this spine area, which is more likely than not due to muscle spasm occurring at the time of the study (as the [MRI report] references difficulty with the patient positioning and movement during the MRI), although some of the straightening could also occur with further progression of the normal degenerative arthritic and disc disease process.  The straightening of the cervical spine referenced in [the February 2010] MRI report clearly could not have occurred as a result of the fusion hardware, as this had already been removed.

In summary, there is no evidence based upon my examination of the Veteran this date and my review of the available records (including the operative reports for the cervical fusion surgery of 6/19/03 and the surgery to remove the cervical fusion hardware on 5/13/04) that [the Veteran] suffered any additional disability or ongoing residuals from the cervical spine fusion surgery of 6/19/03.  The Veteran's ongoing symptoms are clearly attributable to the unfortunate but natural progression of his disease processes, namely his congenital stenosis of the cervical spine and his degenerative arthritis and disc disease involving all levels of his spine.

[With regard to] references. . . in the [claims] file referring to the cervical spine fusion as a "failed" surgery, given the Veteran's postoperative complaints.  Although I personally disagree with this choice of wording for the reasons below, the term "failed" surgery is often used by both laypersons and medical personnel to describe ongoing or persistent symptoms present after spine operations.  This term, however, should not be used to infer wrongdoing by the surgeon unless specific evidence indicates this, such as a determination by a review of physician peers.  Additionally, [with regard to the assertion] that the second surgery ([for] the removal of the cervical fusion hardware) became necessary due to the "poor results from the first surgery . . .," fusion hardware is routinely removed after a number of spine and orthopedic surgeries for various reasons, not just due to increased symptoms postoperatively.
 
In view of the foregoing discussion, the Board finds that the relevant competent medical opinion of record, dated in April 2010, addressing this case presents the objective conclusion that there are no current residuals of the Veteran's cervical fusion performed at the VAMC on June 19, 2003, or the subsequent surgical removal of cervical fusion hardware performed at the VAMC on May 13, 2004.  Furthermore, there is no additional disability that resulted from carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of the VA in performing these surgical procedures, or additional disability that was the result of an event that was not reasonably foreseeable.  The clinical evidence further demonstrates that the Veteran gave VA his fully informed and signed consent to have the surgical procedures at issue performed upon him.  As the April 2010 VA medical opinion was based upon a complete review of the claims folder, the Board finds that it is predicated upon an adequate factual and clinical foundation and it is therefore compelling evidence that is highly probative with respect to the matter on appeal.  There is no objective clinical evidence of record that presents an opposing viewpoint, or otherwise outweighs the probative value of the April 2010 VA medical opinion.  Therefore, the Board must conclude that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of a cervical fusion performed at the VAMC on June 19, 2003, and cervical spine surgery status post fusion hardware removal performed at the VAMC on May 13, 2004.  The appeal in this regard must thus be denied.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

The claim for compensation under 38 U.S.C. § 1151 for the residuals of a cervical fusion performed at the VAMC on June 19, 2003, and cervical spine surgery status post fusion hardware removal performed at the VAMC on May 13, 2004, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


